Citation Nr: 0802634	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for the veteran's lumbar spine degenerative disc 
disease and back injury residuals.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 2002 to June 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which granted service 
connection for back injury residuals and assigned an initial 
10 percent evaluation for that disability.  In December 2005, 
the RO recharacterized the veteran's back disorder as lumbar 
spine degenerative disc disease and back injury residuals 
evaluated as 20 percent disabling.  In March 2006, the RO 
increased the initial evaluation of the veteran's lumbar 
spine degenerative disc disease and back injury residuals 
from 20 to 40 disabling.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected lumbar 
pine disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial evaluation in excess of 40 
percent for the veteran's lumbar spine degenerative disc 
disease and back injury residuals.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


FINDING OF FACT

The veteran's lumbar spine disability has been objectively 
shown to be manifested by no more than lumbar spine 
degenerative disc disease; a "full" range of motion of the 
lumbar spine with pain with flexion between 20 and 90 
degrees, extension between 20 and 30 degrees, lateral flexion 
between 20 and 35 degrees, bilaterally, right rotation 
between 70 and 80 degrees, and left rotation between 20 and 
60 degrees; 1+ and absent deep tendon reflexes at the patella 
and Achilles' tendons, respectively; and normal lower 
extremity sensation.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for the veteran's lumbar spine degenerative disc 
disease and back injury residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
November 2004, December 2004, and March 2006 which informed 
him of the evidence generally needed to support a claim for 
service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The November 2004 and December 2004 VCAA 
notices were issued prior to the June 2005 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


II.  Historical Review

The veteran's service medical records indicate that he 
initially complained of chronic low back pain after falling 
"down a creek" while on patrol.  He was diagnosed with 
lumbar spine degenerative disc disease.  The report of a 
February 2005 VA examination for compensation purposes notes 
that contemporaneous magnetic resonance imaging studies of 
the lumbosacral spine revealed findings consistent with 
degenerative disc disease.  In June 2005, the RO granted 
service connection for back injury residuals and assigned an 
initial 10 percent evaluation for that disability.  In 
December 2005, the RO recharacterized the veteran's back 
disorder as lumbar spine degenerative disc disease and back 
injury residuals evaluated as 20 percent disabling.  In March 
2006, the RO increased the initial evaluation of the 
veteran's lumbar spine disorder from 20 to 40 disabling.  


III.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 40 percent evaluation is warranted where 
there is either unfavorable ankylosis of the entire cervical 
spine; forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  
At the February 2005 VA examination for compensation 
purposes, the veteran complained of chronic low back pain 
which was exacerbated by prolonged sitting and walking.  On 
examination of his lumbar spine, the veteran exhibited a 
range of motion of forward flexion to 85 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees, bilaterally, 
and rotation to 30 degrees, bilaterally; "good" lower 
extremity sensation; and no lower back tenderness.  The 
veteran was diagnosed with a "normal spinal exam."  A March 
2005 addendum noted that a 2003 magnetic resonance imaging 
study revealed findings consistent with lumbosacral spine 
degenerative disc disease.   

In his February 2006 Appeal to the Board (VA Form 9), the 
veteran indicated that "most days, I can not even bend 
over."  In an undated written statement received in February 
2006, the veteran advanced that his chronic low back pain was 
so severe on some days as to render him as "disabled as a 
paraplegic."  He was often unable to perform even the duties 
of his sedentary employment  

At a March 2006 VA examination for compensation purposes, the 
veteran complained of chronic radiating low back pain and 
muscle spasm.  He denied having a "prescription for bed rest 
in the past year."  The veteran was observed to walk with an 
antalgic gait.  On examination, the veteran exhibited a 
"full" range of motion of the lumbosacral spine with 
"increased [low back pain] with flexion between 20 and 90 
degrees, extension between 20 and 30 degrees, lateral flexion 
between 20 and 35 degrees, bilaterally, right rotation 
between 70 and 80 degrees, and left rotation between 20 and 
60 degrees; 1+ and absent deep tendon reflexes at the patella 
and the Achilles' tendons, respectively, and intact lower 
extremity sensation.  Contemporaneous magnetic resonance 
imaging studies revealed findings consistent with lumbar 
spine degenerative disc disease.   The veteran was diagnosed 
with degenerative disc disease.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's lumbar spine disability has been shown to be 
manifested by chronic low back pain with significant 
associated functional lumbar spine limitation of motion.  He 
has not been prescribed any bed rest due to his lumbar spine 
degenerative disc disease.  Such findings clearly merit the 
current 40 percent evaluation.  In the absence of objective 
evidence of either unfavorable thoracolumbar spine ankylosis 
or incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, the Board 
concludes that an evaluation in excess of 40 percent is not 
warranted at any time during the relevant period.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4. 71a, Diagnostic 
Code 5243 (2007); Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  


ORDER

An initial evaluation in excess of 40 percent for the 
veteran's lumbar spine degenerative disc disease and back 
injury residuals is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


